Citation Nr: 1721020	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right rib disorder (claimed as rib pain).

4. Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010 the Veteran testified at a hearing before a Decision Review Officer (DRO); a transcript of that hearing is associated with the claims file.

In January 2016 the Board remanded these matters for further development.


FINDINGS OF FACTS

1.  Bilateral hearing loss was not manifest during active service or within a year of service separation, and was not caused or aggravated by any disease, injury, or event in service.

2.  Tinnitus was not manifest during active service or within a year of service separation, and was not caused or aggravated by any disease, injury, or event in service.

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with a right foot disability.

4.  A right foot disability was not manifest in service and the probative medical evidence of record weighs against the claim.  

5.  There is no competent evidence showing that the Veteran has ever been diagnosed with a right rib disability. 

4.  A right rib disability was not manifest in service and the probative medical evidence of record weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a right rib disability have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.519, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  

In this case, a complete copy of the Veteran's service treatment records (STRs) were unable to be located.  Attempts to locate the Veteran's STRs were made in August and September 2009.  Requests to the Veteran were made in June and October 2009.  VA notified the Veteran of VA's inability to locate the records by letter in November 2009.  The Veteran provided some of his STRs and those records have been associated with the claims file along with the Veteran's available treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded a VA compensation and pension examination in April 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Factual Background

The Veteran's October 1973 enlistment examination is illegible in regards to his hearing upon entrance into service.  Because every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry and because there is no evidence that the Veteran's hearing loss predated his active duty service, the Board will assume that the Veteran's hearing was clinically normal at the time of enlistment.  38 U.S.C.A. § 1111 (West 2014).  His MOS during service was that of a wireman.  His entrance examination was negative for any complaints or conditions regarding his feet or chest.  His chest X-ray was normal.

January 1975 STRs show that the Veteran presented with rib and right foot pain.  He reported having fallen off a pole.  The Veteran stated that he had a broken rib.  X-rays showed no rib or femur fracture.  The Veteran was provided pain medication.  The Veteran presented in February 1975 with complaints of right foot pain.  He was diagnosed with Achilles tendinitis.  He stated he fell down the stairs two weeks prior and had injured his right foot.  His right foot was swollen and discolored.  

At an April 1997 Social Security disability examination the Veteran was not found to have an impairment of hearing.  He did not report complaints of right foot or rib pain.

At a May 1997 Social Security psychiatric evaluation the Veteran's medical history was positive for diabetes mellitus, a cervical condition, and sinus issues.  The Veteran reported that he had an at work fall in 1996 and suffered from carpal tunnel syndrome and loss of strength in his hands.  The Veteran denied a history of tinnitus.  There was also no report of hearing loss, right foot or rib pain.  

At a June 1997 Social Security disability determination the Veteran's complaints were for neck and back spasms, left foot and wrist degenerative joint disease, headaches, diabetes, sinusitis, and elbow conditions.  He provided a history of headaches, diabetes mellitus, sinusitis, and muscle spasm.  He reported a prior surgery for carpal tunnel syndrome.  There was no impairment of hearing found.  There was no complaint or report of hearing loss, tinnitus, right foot, or rib pain.  

In a July 1997 private hospital physical examination the Veteran denied hearing loss.  An October 1997 Social Security disability general medical report indicated the Veteran had no impairment of hearing.  

A November 1997 Social Security neurological examination showed the Veteran to have sustained severe head trauma when he fell down a flight of stairs.  He also sustained a fracture of his left lower extremity.  He began experiencing dorsal and lumbar pain, radiating down to the right lower extremity.  The Veteran stated that his right leg "gave in."  He provided his past medical history has having diabetes mellitus, allergic rhinopharingitis, sinusitis, coronary artery disease with unstable angina, and costochondritis.  Upon examination the Veteran had diminished sensation in the right lower extremity, along the lateral aspect of the thigh, postero-lateral of the calf and lateral of the foot.  He was diagnosed with post traumatic headaches, cervical syndrome, bulging discs, lumbar syndrome, bilateral radiculopathy at L5-S1, and peripheral neuropathy.  

An August 1998 chest X-ray showed an intact bony thorax with mediastinal and soft tissues appearing normal.  

In March 1999 the Veteran was determined to be disabled by the Social Security Administration.  The ruling summarized the Veteran's medical history and conditions as positive for coronary artery disease since 1997, a work related accident in 1988 which injured his spine, headaches, diabetes mellitus, sinusitis, numbness and loss of strength in his hands, pain in his cervical-lumbar area, and pain in his chest over his heart.  Hearing loss, tinnitus, right foot pain, and right rib pain were not among the Veteran's complaints or medical diagnoses.  

March 2002, May 2002, September 2003, and November 2003 Social Security disability assessments did not have reports or findings of hearing loss or tinnitus.   

A December 2003 Social Security disability examination indicated the Veteran used a cane for a left leg limp.  He was found to have lack of balance.  No impairment of hearing was noted.

In June 2007 the Veteran began treatment with a private physician.  He presented with a history of coronary artery disease, left shoulder pain, sinusitis diabetes, and prior work-related accident which necessitated multiple surgeries.  He did not have complaints of hearing loss or tinnitus upon examination.  The Veteran returned for follow-up care throughout 2007, 2008, and 2009 without complaints of or treatment for hearing loss or tinnitus.  The Veteran did present with and treat for complaints of right leg pain.  In August 2009 the physician stated that the Veteran had right rib costal pain and right leg chronic osteomyelitis.  The physician stated that the Veteran had a prior history of having suffered multiple injuries during 1974 and 1975 and related the rib and right foot pain to those injuries.

In December 2007 the Veteran presented for treatment of sleep apnea per his treating physician referral.  Upon examination he reported swollen legs, ankle pain,  tiredness in the legs, restless legs, and cramping in the legs.  He did not report right foot pain.  He did report chest wall pain.  He was diagnosed with sleep apnea, morbid obesity, diabetes, coronary artery disease, and hypertension.  

In December 2008 the Veteran had an X-ray of his right rib due to complaints of pain for a year.  The films were unremarkable, with normal soft tissue and intact bony structures.  The Veteran's prior intrathoracic surgery was noted.  He further followed up with a private physician for cardiovascular evaluation.  The Veteran's provided medical history did not include hearing loss, tinnitus, or right foot pain.  

At February 2009 private a audiology examination the Veteran was found to have right mild to moderate sensory hearing loss and left mild sloping sensory neural hearing loss.  The examiner also noted the Veteran had tinnitus.  The examiner stated that the Veteran had a history of loud noise exposure in service with constant exposure to acoustical trauma from artillery noise, gunfire, aircraft, and other associated noise with training.  It was the private examiner's opinion that the hearing loss and tinnitus were likely due to the Veteran's reported noise exposure in service.

In March 2009 the Veteran was treated privately for anemia.  His presented with leg pain the physician associated with a report of chronic osteomyelitis of the tibias.  In April 2009 the Veteran followed up for his anemia and reported his leg pain due to a prior car accident which resulted in multiple surgeries, transfusions, and the development of osteomyelitis.

In October 2010 the Veteran testified at a hearing with a DRO.  The Veteran stated that his hearing became affected during basic training.  He stated that he was a wireman with an infantry unit and that he was exposed to loud guns and artillery during training.  He asserted that he saw a private physician after separation from service and was diagnosed with a perforated ear drum.  The Veteran testified that the records from that physician were no longer available.  The Veteran also stated that he suffered from constant humming noise in both ears since basic training.  He denied recreational or civilian noise exposure.  

The Veteran also testified that he hurt his ribs when he fell during basic training.  He stated that he fractured three ribs and was treated overnight.  He stated that he was withheld from basic training for two months.  He stated he did not seek treatment for his ribs after separation, but that they would hurt when he bent over or the weather changed.  

The Veteran further testified that he hurt his right foot while at specialty school when he fell off a pole.  He stated that he sought treatment and was released.  He also testified that after service he treated for the right foot pain, but that he was never treated for any condition of his right foot.  He stated that he has pain and instability in the right foot and that he uses a cane because of that.  The Veteran further testified that in 2000 he was in an accident when farm equipment fell on him.  He broke both of his tibias.  He also developed a bone infection which required his tibia to be shortened.  He wears a prosthetic shoe to correct the length of his leg.

Hearing Loss and Tinnitus

The Veteran contends that he developed hearing loss and tinnitus while in service.

In March 2016 the Veteran had a VA examination regarding his hearing loss and tinnitus.  The Veteran reported that he was exposed to weapons fire and helicopter noise during training.  He reported that ear protection provided was inadequate.  He denied civilian or recreational noise exposure.  The Veteran was unable to pinpoint a time of onset of hearing loss or tinnitus, but stated that it was a long time ago.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
40
35
LEFT
30
30
40
30
35

The examiner stated that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores, that would make the combined use of pure tone average and word recognition scores inappropriate. 

The VA examiner found that the Veteran had sensoneural hearing loss bilaterally.  The examiner reviewed the Veteran's claims  file and found that the only record that documented hearing loss was the exam completed in 2009, over three decades after Veteran left the service.  The VA examiner stated that the 2009 examination indicated bilateral mixed hearing loss.  The 2016 VA examination revealed relatively flat configuration of hearing loss bilaterally.  The VA examiner stated that typical noise-induced hearing loss is represented by hearing loss greater in the higher frequencies, which was not present in the 2009 or 2016 examination.  Thus, given the differentiation in hearing loss, preponderance of medical evidence, and result of 2009 examination, the VA examiner found that the Veteran's claimed hearing loss and tinnitus were not related to noise exposure in the service.

The preponderance of the evidence weighs against a link between the Veteran's service and hearing loss and tinnitus.  

The presumption of service connection for hearing loss and tinnitus that manifests to a compensable degree within one year after service separation does not apply.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  The objective evidence of record establishes that the Veteran did not have a hearing loss or tinnitus diagnosis within one year of his separation from service.  The first complaint and diagnosis of hearing loss and tinnitus was in 2009 - over three decades after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection for hearing loss or tinnitus is also not established based on a chronicity during service or a continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  The Veteran had no complaints or treatment while in service and did not have complaints of or treatment for hearing loss or tinnitus until decades after his separation from service.  Furthermore, the Veteran affirmatively denied hearing loss or tinnitus on numerous occasions prior to his 2009 examination.  

Finally, the preponderance of the evidence weighs against a direct link between the Veteran's hearing loss and tinnitus and service.  Though the 2009 examiner opined that the Veteran's hearing loss and tinnitus were related to service, that opinion was based on the Veteran's report of acoustic trauma in service, which has not been documented.  Furthermore, the Board finds that the 2016 VA examination outweighs the 2009 opinion.  The VA examiner discussed the type of hearing loss that was normally caused by acoustic trauma, which differed from the Veteran's type of hearing loss.  The Board also finds it persuasive that the Veteran specifically denied hearing loss and tinnitus on multiple occasions prior to his 2009 examination.  Based on his 2010 testimony, the Veteran reported hearing loss and tinnitus since service.  Yet, the Veteran was not found to have, nor did he report, an impairment of hearing for his Social Security disability examinations in April 1997, May 1997, June 1997, March 2002, May 2002, and September 2003.  The Veteran specifically denied tinnitus in May 1997.  Also, as noted by the VA examiner, throughout his extensive medical history there are no complaints or reports of hearing loss or tinnitus until the 2009 examination, which came after the Veteran had filed his VA claim.

The Board has considered the Veteran's statements regarding his hearing loss and tinnitus.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. At 435, the specific issue in this case, the etiology of the Veteran's hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his service.    Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Moreover, the Board finds that the Veteran's statements regarding the onset of hearing loss and tinnitus are inconsistent with the contemporaneous medical evidence affirmatively showing no problems through the years.  Thus, although competent to describe tinnitus and the symptoms of hearing loss, the Board finds the Veteran not credible.

Thus, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for hearing loss or tinnitus.  The preponderance of the evidence is against a finding that hearing loss or tinnitus is related to service.  Moreover, because the evidence establishes that the Veteran did not develop either hearing loss or tinnitus to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Foot Pain

The Veteran contends that while in service in 1975 he fell from a pole an injured his right foot and that his pain continues to this day.

The Veteran's STRs establish that the he did suffer a right foot injury while in service.  

An April 2016 VA examination found that the Veteran did not have a diagnosed right foot disability.  The examiner conducted an in-person examination as well as reviewed the Veteran's medical records and claims file.  The Veteran reported that while in service he fell and injured his leg and was provided a brace.  He stated that his pain localized in his right ankle.  He reported that in 2004 he fractured both is tibias and has surgery on both of his legs.  He stated that he has pain if he stands too long, but he did not report functional loss or impairment.  Upon examination the Veteran did not have pain in his right foot.  He did not have flat foot, hindfoot valgus, rigid hindfoot, Morton's neuroma or metatarsalgia, hammer toe, hallux valgus, clawfoot, or malunion of the tarsal or metatarsal bones.  He did require the constant use of a cane.  The examiner found that the Veteran did not have a diagnosed right foot disability.  The examiner stated that the pain in the ankle region was likely due to the rod placed in the Veteran's tibia and the postsurgical changes associated with that placement.  

In this matter, the preponderance of the evidence weighs against finding of a current right foot disability.  There is no evidence of record which establishes that the Veteran is suffering from any diagnosed right foot condition or disability.  The August 2009 letter from the Veteran's treating physician states that the Veteran has right leg chronic osteomyelitis.  He does not diagnose or indicate that the Veteran has a right foot disability or condition.  Furthermore, the treatment records from that physician from 2006 through 2009 indicated that the Veteran did not treat for right foot pain. Thus, the only medical evidence which addresses the question of the Veteran's right foot pain - the 2016 VA examination - directly states that the Veteran does not have a right foot disability or condition.  The claim for service connection for a right foot disability, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a right foot disability is not a simple condition that is identifiable by observation alone.  It involves a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose this conditions as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  Thus, the Veteran is not competent to diagnose this condition.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for right foot pain, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alternatively, should the right leg osteomyelitis be considered as a right foot disability, the Board finds that the probative evidence of record weighs against a claim for service connection.  Though the Veteran did suffer a right foot injury in-service, the overwhelming evidence of record establishes that the right leg osteomyelitis is not related to that injury.  

Osteomyelitis is infection and inflammation of the bone.  See Dorland's Illustrated Medical Dictionary (27th ed. 1988).  The medical evidence of record established that the Veteran's first documented diagnosis of right leg osteomyelitis was in March  2009.  In April 2009 the Veteran indicated to a private physician that he had been in an accident which required multiple surgeries on his tibias.  He reported that he developed osteomyelitis as a result of those surgeries.  In his October 2010 hearing testimony the Veteran also stated that his bone infections were as a result of an accident which required multiple surgeries on his legs.  Similarly, the medical evidence of record established that the Veteran did not complain of pain in his right leg until November 1997, after a fall down a flight of stairs.  He was diagnosed with radiculopathy.  

Though the Veteran's treating physician stated in his 2009 letter that the Veteran's osteomyelitis was likely due to the in-service right foot injury, this statement is in direct contravention of the Veteran's own report and the other medical evidence of record.  The Veteran did not have complaints of leg pain until after a 1997 injury.  He was not diagnosed with osteomyelitis until 2009.  Furthermore, the records from the Veteran's treating physician do not relate the osteomyelitis to his 1975 in-service injury.  The 2016 VA examiner also stated that the Veteran's right leg osteomyelitis was less likely as not due to or result of the injuries in-service as the Veteran's history indicated he continued to work in manual labor and had an injury causing a tibia fracture.  The examiner opined that it would be very rare that osteomyelitis would continue from the 1975 injury.  

The Board has considered the Veteran's contentions that his right leg osteomyelitis is related to service, but finds that it lacks probative value and is outweighed by the VA medical opinion finding against a link to service.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of the Veteran's right leg osteomyelitis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his in-service complaint.  Further, the evidence of record, including the Veteran's statements, was considered by a competent medical professional, who concluded that the Veteran's right leg osteomyelitis was not linked to service.  These medical findings outweigh the Veteran's lay statements on the matter.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that a preponderance of the evidence weighs against a direct link between the Veteran's chronic right leg osteomyelitis and service, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rib Pain

The Veteran contends that while in service in he fell and broke several ribs and that his pain continues to this day.  

The Veteran's STRs establish that he suffered from rib pain.  The available records do not establish that the Veteran fractured his ribs.  Rather, a January 1975 X-ray did not show rib fractures.  

An April 2016 VA examination found the Veteran to have right rib pain, but did not diagnose the Veteran with a right rib disability.  The Veteran did not have neoplasm, osteomyelitis, inflammation, deformity, abnormality, bone disease, involucrum, or sequestrium.  The examiner stated that the Veteran's right rib pain was less likely as not due to or result of the injuries in service.

In this matter, the preponderance of the evidence of record does not support that the Veteran has a diagnosed right rib disability.  The Veteran's August 1998 and December 2008 chest X-rays were both normal.  The December 2008 X-ray was predicated upon his complaints of right rib pain for a year prior.  He was not diagnosed with a rib disability after the 2008 X-ray.  The private physician August 2009 letter indicated that the Veteran had right rib pain, but did not provide a diagnosed disability associated with the rib pain.  The physician's treatment records also do not diagnose a rib disability.  Furthermore, the 2016 VA examination did not diagnose a disability.  Simply, there is no medical evidence of record which established that the Veteran has been diagnosed with a right rib disability.  

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a right rib disability is not a simple condition that is identifiable by observation alone.  It involves a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose this condition as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  Thus, the Veteran is not competent to diagnose this condition.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for right rib pain, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right rib disorder (claimed as rib pain) is denied.

Service connection for a right foot disorder (claimed as right foot pain) is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


